Citation Nr: 0826201	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-25 113	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 19, 1977 to April 17, 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 decisional letter of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran did not have any active service during a period 
of war.


CONCLUSION OF LAW

Basic eligibility requirements for VA nonservice-connected 
pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The critical facts in this case, i.e., the dates of 
the veteran's active service, are not in dispute.  
Consequently, resolution of the matter is wholly dependent on 
interpretation of the statutory and regulatory provisions 
pertaining to the nature of service that is necessary to 
establish basic eligibility for VA nonservice-connected 
pension benefits.  Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

B.	Facts and Analysis

The veteran's DD 214 reflects that he enlisted in the U.S. 
Navy on April 19, 1977; was discharged from service on April 
17, 1981; and (as alleged) was awarded the First Sea Service 
Deployment Ribbon and Navy Expeditionary Medal.  He does not 
allege any other periods of active service. 

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active service 
during a period of war (emphasis added) who are permanently 
and totally disabled from disability which is not the result 
of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3.  

The term period of war is defined by statute, and means the 
Spanish American War, the Mexican border period, World War I, 
World War II, the Korean Conflict, the Vietnam era, the 
Persian Gulf War, and the period beginning on the date of any 
future declaration of war by the Congress and ending on the 
date prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  The Vietnam era ended May 7. 
1975, and the Persian Gulf era began August 2, 1990; there 
was no period of war in the interim.  38 U.S.C.A. § 101(11); 
38 C.F.R. § 3.2(f)(i).  

As was noted above, the facts in this case are straight-
forward, and are not in dispute; governing statute and 
regulations are clear and unambiguous.  The veteran's active 
service from April 1977 to April 1981 falls outside the 
parameters of the periods of war defined by statute and 
regulation.  Consequently, he does not have qualifying 
service, and is not entitled to VA pension benefits.  

The veteran argues that he served during wartime, citing his 
awards of the Navy Expeditionary Medal "for service in a war 
zone" and the Navy Sea Service Deployment Ribbon for serving 
"more than 90 days at sea, part of which was during a 
wartime period."  These arguments are without merit as 
periods of war are established by Presidential proclamation 
or law, and defined by statute and regulation.  The Board has 
no authority to expand those definitions.  38 U.S.C.A. 
§ 7104.

The law is dispositive in this matter, and the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


